Exhibit 10.2
INVESCO LTD.
AMENDMENT NO. 1
TO THE
2010 GLOBAL EQUITY INCENTIVE PLAN (ST)
     THIS AMENDMENT NO. 1 (the “Amendment”) to the 2010 Global Equity Incentive
Plan (ST), effective May 18, 2010 (the “ST GEIP”) is adopted by Invesco Ltd.
(the “Company”) pursuant to resolutions approved by the Compensation Committee
of the Board of Directors of the Company (the “Committee”) on July 30, 2010, and
shall be effective as of July 30, 2010.
W I T N E S S E T H:
     WHEREAS, the Company maintains the ST GEIP, and such plan is currently in
effect; and
     WHEREAS, pursuant to Section 12 of the ST GEIP, the Committee has the power
and authority to amend the ST GEIP;
     NOW, THEREFORE, the ST GEIP is hereby amended as set forth below:
     1. There shall be inserted in the text of the ST GEIP the Annex A set forth
on Exhibit A to this Amendment.
     2. Except as specifically provided in this Amendment, the ST GEIP shall
remain in full force and effect.
     IN WITNESS WHEREOF, the Company has caused this Amendment No. 1 to the 2010
Global Equity Incentive Plan (ST) to be effective as of the date set forth
hereinabove.

            Invesco Ltd.

      By:           Name:   Robert H. Rigsby        Title:   Assistant
Secretary   

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
“ANNEX A
SPECIAL RULES RELATING TO
AUSTRALIAN PARTICIPANTS

1   Application

This Annex A applies to Awards granted to Participants who are Australian
residents for the purposes of Australian income tax laws at the time of grant.

2   Operative provisions

Notwithstanding anything in the Plan and in the Award Agreement to the contrary:

  (a)   the Committee has no power to accelerate vesting of the Restricted Stock
Units granted to Participants in the first 12 months of the relevant Award;    
(b)   no Restricted Stock Units shall vest automatically upon a Participant’s
Termination of Service due to Retirement; and     (c)   a Termination of Service
will be deemed to have occurred where a recipient ceases employment with their
employer, a holding company of their employer, a subsidiary of their employer or
a subsidiary of a holding company for the purposes of Subdivision 83A of the
Income Tax Assessment Act 1997 (Cth).”

 